Owens, J.
¶66 (concurring in part/dissenting in part) — Criminal defendants in this country have the constitutional right to effective assistance of counsel even if they do not speak English and even if they are accused of a heinous crime. While I agree with the majority on several points, I disagree that counsel’s use of interpreters, investigation of experts, and preparation of the expert for trial provided Maribel Gomez with effective assistance of counsel. Counsel was deficient in this case when he failed to use an interpreter for the majority of his conversations with his non-English-speaking client. Additionally, counsel was deficient when he failed to locate an expert to testify about the cause of the victim’s preexisting injuries when that testimony was essential to the defense. That failure was compounded when counsel did not adequately prepare the expert that he did secure for trial. These deficiencies fell below an objective standard of reasonable performance and prejudiced the defendant in this case. Therefore, I respectfully dissent.
Counsel’s Use of Interpreters Was Deficient
¶67 The majority concludes that Gomez’s attorney, Robert Moser, provided effective assistance even though he primarily communicated with his non-English-speaking client without using an interpreter. I disagree. Defense counsel has a duty to consult with the defendant on her *365trial rights and defense strategy. Florida v. Nixon, 543 U.S. 175, 187, 125 S. Ct. 551, 160 L. Ed. 2d 565 (2004). The Ninth Circuit has stated that when communication between defense counsel and the defendant necessarily depends on an intermediary, defense counsel must provide “[a]n accurate and complete translation of all attorney-client communications” for the defendant to actually receive effective assistance. Chacon v. Wood, 36 F.3d 1459, 1464-65 (9th Cir. 1994) (emphasis added).
¶68 Gomez primarily speaks Spanish and her English skills are poor, but as Moser admitted in his declaration, “Usually [he and Gomez] would communicate without an interpreter.” App. 4, at 4.4 Moser’s lack of communication frustrated Gomez, as she felt that she never had the “chance to give him a complete account of all the events.” App. 3, at 11. Occasionally Moser would use a friend as an informal interpreter, and I agree that that is not, by itself, deficient performance. See United States v. Valdivia, 60 F.3d 594, 595 (9th Cir. 1995). But I disagree that Moser provided effective assistance when he primarily communicated with his non-English-speaking client without an interpreter. An attorney must be able to communicate with his or her client at all times. That way a defendant can accurately convey the facts to the attorney, help make strategic decisions, and actively participate in our judicial process. I fear that the majority’s holding will weaken the public’s confidence in our judicial system, especially among those who do not speak English.

Counsel’s Investigation of Expert Witnesses Was Deficient

¶69 Additionally, Moser’s investigation fell below an objective standard of reasonableness because he failed to investigate certain expert witnesses. Moser did not retain an independent medical expert for the dependency proceedings and admits that he did not understand the science *366involved in Gomez’s criminal defense until after the start of trial. Moser states that he pursued more than five experts in pediatric forensic pathology and epilepsy but was able to retain only Dr. Janice Ophoven — an expert in diagnosing the manner and cause of child injuries and death. When the State brought the additional charge of homicide by abuse, one of the two elements of which is a pattern or practice of assault of a child, Moser informed the court that an adequate defense of Gomez would now require an expert opinion on whether Rafael had been abused. Yet, Moser never had Dr. Ophoven opine on whether Rafael’s previous injuries resulted from abuse, accident, or some other cause. This decision — or lack thereof — is even more troubling in light of the fact that one expert Moser spoke with during his investigation had led him to believe that Rafael suffered from epilepsy. Epilepsy would have explained some of his head injuries and perhaps the odd behaviors that Gomez reported.
¶70 I disagree with the majority that Moser’s failure to investigate experts should be given “great deference” as part of counsel’s trial strategy. Majority at 356-57. Moser’s failures were not strategic decisions picked after weighing competing options for providing an effective defense. Rather, Moser omitted necessary expert opinions for Gomez’s defense and did not pursue a reasonable, alternative explanation for the child’s injuries. And, as further explained below, his deficient investigation resulted in his expert conceding abuse in a homicide by abuse case without independently making a determination on that issue.
¶71 In sum, the facts show that Moser knew that Gomez’s defense required an expert opinion on Rafael’s injuries and yet he inexplicably failed to have his qualified expert provide such an opinion. Accordingly, I conclude that Moser made an objectively unreasonable investigation of expert witnesses.

*367
Counsel’s Preparation of Dr. Ophoven Was Deficient

¶72 Moser’s preparation of Dr. Ophoven for trial also fell below an objective standard of reasonableness when he failed to provide her with necessary medical records on time and inform her of the elements of homicide by abuse. The Ninth Circuit has held that “when the defense’s only expert requests relevant information which is readily available, counsel inexplicably does not even attempt to provide it, and counsel then presents the expert’s flawed testimony at trial, counsel’s performance is deficient.” Bloom v. Calderon, 132 F.3d 1267, 1278 (9th Cir. 1997). Similarly, the Sixth Circuit has held that defense counsel “cannot be deemed effective where he hires an expert consultant and then either willfully or negligently keeps himself in the dark about what that expert is doing, and what the basis for the expert’s opinion is.” Richey v. Bradshaw, 498 F.3d 344, 362-63 (6th Cir. 2007).
¶73 As in Bloom and Richey, Moser’s failure to prepare Dr. Ophoven was deficient. Moser’s only expert witness was Dr. Ophoven. In July 2005 and January 2006, she asked Moser to send her critical autopsy slides and radiology images so she could determine Rafael’s cause of death. Moser failed to respond to Dr. Ophoven’s requests. Dr. Ophoven says she finally received the slides after the start of trial, while Moser says he received the slides in the fall of 2006 and gave them to Dr. Ophoven about a month before trial. In either case Moser’s failure to furnish the documents is inexplicable, as even he admits. Furthermore, while Moser retained Dr. Ophoven to testify on Rafael’s cause of death but not on his abuse, he gave her grounds to believe that Rafael had been abused and informed her of the homicide by abuse charge without providing her with the elements of the charge. Moser then failed to confirm Dr. Ophoven’s testimony as to abuse because at trial she conceded that Rafael had been abused, and based on that belief, she opined that the cause of death was undeter*368mined. Dr. Ophoven states that had she known that abuse was a question of fact for trial, she would have opined that the cause of death was natural instead of undetermined. I would hold that Moser’s preparation of Dr. Ophoven for trial was deficient because he negligently kept himself in the dark as to his expert’s testimony, failed to provide his expert with requested information that was readily available, and then presented her flawed testimony at trial.

Counsel’s Deficiencies Prejudiced the Defendant

¶74 Moser’s deficient use of interpreters, investigation of expert witnesses, and preparation of Dr. Ophoven for trial prejudiced Gomez’s defense. To show prejudice, “[t]he defendant must show that there is a reasonable probability that, but for counsel’s unprofessional errors, the result of the proceeding would have been different. A reasonable probability is a probability sufficient to undermine confidence in the outcome.” Strickland v. Washington, 466 U.S. 668, 694, 104 S. Ct. 2052, 80 L. Ed. 2d 674 (1984). A reviewing court considers the totality of the evidence before the judge. Id. at 695.
¶75 Homicide by abuse has only two essential elements: causing the death of a child and a pattern or practice of assault or torture of said child. RCW 9A.32.055(1). Although Moser had Dr. Ophoven opine on the cause of Rafael’s death, he chose not to have her opine on whether Rafael’s injuries were the result of a pattern or practice of assault. Thus, the defense had no expert opinion to rebut the State’s expert’s opinion that Rafael’s injuries were the result of a pattern or practice of assault and, moreover, had no expert opinion to support Gomez’s and Jose Arechiga’s testimony that Rafael’s injuries were accidental or the result of his odd behaviors.
¶76 The prejudicial effect of not having Dr. Ophoven opine on Rafael’s injuries was compounded by Moser’s preparation of her for trial. At trial, Dr. Ophoven conceded that Rafael’s injuries were the result of abuse because of a *369miscommunication between Moser and herself. Thus, not only did the defense lack an advantageous medical opinion on Rafael’s injuries, it essentially conceded one element of homicide by abuse and undercut Gomez’s and Arechiga’s testimony. Moreover, the miscommunication damaged the defense’s response to the other element of homicide by abuse because Dr. Ophoven’s belief that Rafael had been abused led her to report the cause of Rafael’s death as undetermined, rather than report the cause as natural as she now states she would have done had she been informed. In sum, Moser’s preparation of Dr. Ophoven for trial resulted in giving away one element of homicide by abuse and weakening the defense’s rebuttal on the other element.
¶77 These errors, coupled with Moser’s failure to use interpreters, undermine my confidence in the outcome of Gomez’s trial. Taking all the evidence into account, I would hold that there is a reasonable probability that Moser’s deficient performance changed the outcome of her trial. Accordingly, I would grant Gomez’s personal restraint petition, vacate the conviction for homicide by abuse, and remand to the superior court for any further proceedings consistent with those rulings.
Fairhurst and Gordon McCloud, JJ., concur with Owens, J.

 Like the majority, all citations to the appendix relate to the appendices attached to the amended opening brief of the petitioner.